DETAILED ACTION
Response to Amendment
Claims 1 and 12 are amended. The previous specification objections are overcome by Applicant’s amendments. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0284217) in view of Kim (US 2017/0129537). 
Regarding claims 1 and 12, Lee teaches an apparatus and method for controlling remote parking in a vehicle, comprising: 

a receiver configured to receive a surrounding environment images (see at least [0167, 0209] which teaches multiple cameras are used to capture surrounding images); and 
a controller configured to execute remote parking of the vehicle by selectively using the distance to the obstruction and the surrounding images (see at least [0447, 0485, 0542, etc.] which teaches multiple potential obstructions including other vehicles, walls, and pillars). 
However, Lee does not appear to explicitly disclose a surround view monitoring (SVM) image per se. The Examiner contends from Lee’s own teaching that it would have been at least obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the parking assist system of Lee with an SVM image comprised of images from the multiple cameras of Lee in order to provide as much detail about the surroundings of the vehicle as possible to help prevent accidents while parking.   
However, Lee does not appear to explicitly disclose the newly added limitations to claims 1 and 12 which require all the ultrasonic receivers and sensors and imaging device can be disposed in the vehicle. Kim teaches it is known in the art to provide all necessary sensors for remotely parking a vehicle in the vehicle (see at least [0015, 0050, 0064, 0073, etc.]). Therefore, from the teaching of Kim, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the parking system of Lee with all necessary parking sensors similar to that of the teaching of Kim in order to allow the parking system of Lee to be used in any parking environment thus providing enhanced versatility for the parking system.   
Regarding claims 2 and 13, Lee teaches a communicator configured to transmit the distance to the obstruction and the equivalent SVM image to a user terminal (see at least [0450] which teaches the sensing unit sends sensing information to the interface 
Regarding claims 3 and 14, Lee teaches the controller is configured to execute the remote parking of the vehicle based on a parking mode transmitted from the user terminal (see at least figure 6A-D which teaches multiple equivalent parking modes wherein the user chooses the type of parking based on the surrounding obstacles and the desired doors to be opened). 
Regarding claims 4 and 15, Lee teaches the parking mode includes a space center mode, a line center mode, a right line mode, and a left line mode (see at least [0285-0303] which describe the multiple parking modes which include parking on the left, right, center of the space and in the middle of the space in order to allow access to the trunk, as a default). 
Regarding claims 5 and 16, Lee teaches the controller is configured to execute the remote parking of the vehicle based on the distance to the obstruction, the distance being measured by the ultrasonic sensor, when a width of a parking space is greater than a threshold in the space center mode (as noted above the sensing unit can be comprised of ultrasonic sensors, and is controlled by the controller, see at least [0236], see also at least [0238, 0243, 0281, 0282, 0306, 0410, 0491, etc.] which teaches using width of the space as a determining factor in deciding if parking is possible in any of the modes described by Lee, wherein the width is determined by the width of the parking space and obstacles present.). 
Regarding claims 6 and 17, Lee teaches the controller is configured to execute the remote parking of the vehicle based on the SVM image, when a width of a parking space is less than or equal to a threshold in the space center mode (see at least [0258] which teaches parking in a small width area if the driver is experienced, meaning that the space would be smaller than a threshold for an inexperienced driver and the vehicle would not park in that space. See also at least [0329] which teaches color coded parking space sizes based on threshold widths). 
Regarding claims 7 and 18, Lee teaches the controller is configured to execute the remote parking of the vehicle based on a distance to the obstruction, the distance being measured using the SVM image, when the distance to the obstruction, the distance being measured by the ultrasonic sensor, is less than a minimum sensing distance in the space center mode (see again at least the scenario described in [0258] as noted in the rejection to claims 6 and 17 which also reads on this limitation). 
Regarding claims 8 and 19, Lee teaches the controller is configured to execute the remote parking of the vehicle based on a distance to the obstruction, the distance being measured using the SVM image in the line center mode (examples of an equivalent ‘line center mode’ are shown in at least figures 6A-D at 610, 611, 614, 621, 624, 632, 641, 644). 
Regarding claims 9-10 and 20-21, Lee teaches the controller is configured to execute the remote parking of the vehicle based on a distance from a right line or left line of a parking slot, the distance being measured using the SVM image in the right line mode or left line (see again at least figures 6A, 6B, and 6D at modes 612, 613, 622, . 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0284217) in view of Kim (US 2017/0129537) and further in view of Konishi (US 2017/0228605). 
Regarding claims 11 and 22, Lee teaches there may be areas not defined by parking line (see at least 0207] however, the combination of Lee and Kim does not appear to explicitly disclose adding virtual parking lines and parking based on the added virtual parking line. Konishi teaches adding virtual lines to show a parking path during off-center parking wherein lines are added when there are no parking lines (via virtual lines 3, 5, and 7 of figures 5, 7, 8 and 17-18). Therefore, from the teaching of Konishi, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the parking assistance system and method of the combination of Lee and Kim with virtual lines similar to that of the teaching of Konishi in order to allow a user of the vehicle to monitor the progress of the parking operation by watching the display to ensure the vehicle follows the virtual parking path. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664